Citation Nr: 0415561	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-05 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for the residuals of a 
head injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


REMAND

The veteran had active duty from March to October 1970.

These matters come before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
which the RO denied the benefits sought on appeal.  The 
veteran perfected an appeal of that decision.

The veteran was scheduled for a videoconference hearing 
before a Veterans' Law Judge in June 2004.  Prior to that 
hearing, however, he submitted a motion for a travel Board 
hearing in lieu of the videoconference hearing.  For that 
reason his appeal is being remanded to the RO for a travel 
Board hearing.

To ensure full compliance with due process requirements, the 
appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the following 
development:

The RO should schedule a hearing before a 
Veterans' Law Judge at the RO.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The Veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


		
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

